Citation Nr: 0610712	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-33 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for inservice exposure 
to herbicides, including Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to inservice exposure to herbicides. 

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a lumbosacral 
disorder, to include degenerative disc disease (DDD) of the 
lumbosacral spine.  

5.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1969 to 
September 1971 and he served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for inservice exposure to 
herbicides, including Agent Orange; diabetes mellitus, 
claimed as due to inservice exposure to herbicides; a 
lumbosacral disorder, to include DDD of the lumbosacral 
spine; hypertension, shingles, headaches, and smoking of 
tobacco products.  The veteran filed a Notice of Disagreement 
(NOD) to those denials in May 2003.  A September 2003 
Statement of the Case (SOC) addressed each of those denials 
except for the denial of service connection for hypertension.  

Subsequently, in the veteran's November 2003 VA Form 9 the 
veteran specifically addressed only the issues of service 
connection for inservice exposure to herbicides, including 
Agent Orange; diabetes mellitus, claimed as due to inservice 
exposure to herbicides; headaches; and a lumbosacral 
disorder, to include DDD of the lumbosacral spine.  

Since the veteran limited his appeal in the VA Form 9 to only 
those four issues, an appeal has not been perfected to the 
remaining issues except for service connection for 
hypertension which was addressed in the NOD but not addressed 
in the SOC.  

Where, as here, a veteran files a NOD and the RO has not 
issued a SOC, the claim must be remanded to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Hence, the claim for service connection for 
hypertension will be remanded to the RO for appropriate 
disposition, including issuance of a SOC, prior to further 
review. 

The veteran was scheduled for a travel board hearing in 
February 2006, but he did not report for his hearing.  
He also has not since offered an explanation for his absence 
or requested that his hearing be rescheduled.  Accordingly, 
the Board will review his case as if he withdrew his request 
for a personal hearing.  See 38 C.F.R. § 20.704(d) (2005).  

The issues of service connection for diabetes mellitus, 
claimed as due to inservice exposure to herbicides; for 
headaches; for hypertension; and for a lumbosacral disorder, 
to include DDD of the lumbosacral spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

The veteran served in the Republic of Vietnam and is presumed 
to have been exposed to herbicides.  


CONCLUSION OF LAW

Mere exposure, alone, to an herbicide during active military 
service is not a disability.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be presumed for residuals of exposure 
to Agent Orange for veterans who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam War era, and have a disease listed as 
presumptively due thereto.  38 U.S.C.A. § 1116(a) (West 
2002); see also 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2005).  

Thus, service connection may be presumed for residuals of 
herbicide, e.g., Agent Orange, exposure y showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise show that an 
herbicide agent caused the claimed disability.  

The Board notes further that VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which VA has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notices, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); and 
Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002).  

VA disability compensation benefits are payable, when legal 
requirements are met, for exactly that, disability.  Absent a 
disability, there can be no grant of service connection.  
However, mere exposure to herbicides does not establish a 
basis for compensation.  

"Exposure to Agent Orange, without more, is not a 
compensable occurrence.  See 38 U.S.C. § 1116; see also 38 
U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. 
Cir. 1994)."  Winsett v. West, 11 Vet. App. 420, 425 
(1998).  

Accordingly, the claim for service connection for exposure to 
herbicides is not warranted.  

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim-but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Thus, when the law as mandated by statute, and not the 
evidence, is dispositive of a claim, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002), citing Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Here, it is the law which is dispositive and, thus, the VCAA 
is inapplicable.  


ORDER

Service connection for inservice exposure to herbicides, 
including Agent Orange is denied.  


REMAND

In the veteran's original October 2002 claim he reported that 
he had received postservice treatment at VA medical 
facilities in Dallas and Ft. Worth, Texas.  As to this, the 
September 2003 SOC indicated that "[t]reatment reports, 
North Texas Health Care System (VAMC Dallas, Bonham, and 
Outpatient Clinic Fort Worth), from August 9, 1999 through 
February 2003 were reviewed in the Capri system."  

However, other than the report of the February 2004 VA skin 
examination, the only VA records on file are dated July and 
August 1999 and there are no records from 2000 to 2003 on 
file.  So, as VA has notice of these records and their 
possible relevance to this appeal, they must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) and 38 C.F.R. 
§ 3.159(c)(2) (2005).  

The Board also notes that the veteran offered no explanation 
for failing to attend either the VA examinations which he had 
requested in conjunction with his claims that were scheduled 
in September 2004 (as recited in the Supplemental SOC).  
Nevertheless, since this case must be remanded to obtain VA 
outpatient treatment (VAOPT) records, the veteran should 
again be scheduled for VA nexus examinations in conjunction 
with his claims for service connection which have been 
perfected on appeal.  

A February 2003 rating decision denied the veteran's claim of 
entitlement to service connection for hypertension.  His May 
2003 NOD expressed disagreement with, in part, that denial.   
The RO has not issued an SOC in response to the veteran's NOD 
on the issue of service connection for hypertension.  When 
there has been an initial RO adjudication of a claim and an 
NOD as to its denial, the claimant is entitled to an SOC, and 
the RO's failure to issue an SOC is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Lastly, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006) the United States Court 
of Appeals for Veterans Claims (Court) decided that the 
notice requirements of the Veterans Claims Assistance Act, 
particularly, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
apply to all five elements of a "service connection" claim, 
which are (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  So, upon receipt of an application for 
"service connection," VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

This has not been done in this case but, upon remand, the RO 
will have the opportunity to comply with this recent holding.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to 
comply with the recent holding of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006) by reviewing 
the information and the evidence presented with 
the claim and to provide the claimant with notice 
of what information and evidence not previously 
provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the 
claim as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date for the 
award of benefits will be assigned if service 
connection is awarded.  

This should include the claim for service 
connection for hypertension.  

2.  Obtain the veteran's VAOPT records from VA 
facilities in Dallas, Bonham, and Fort Worth, 
Texas, since discharge from active service in 
September 1971.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any diabetes that he now 
has and specifically whether he has type 2 
diabetes.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any headaches that he now 
has, if any.  

The examiner should express an opinion as to 
whether the veteran now has headaches and, if so, 
the nature, time of onset, and etiology of 
thereof.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not that any headaches that the veteran 
now has are of service origin.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

5.   Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any low back pathology that 
he now has, if any.  

The examiner should express an opinion as to 
whether the veteran now has low back pathology 
and, if so, the nature, time of onset, and 
etiology of thereof.  Specifically, the examiner 
should render an opinion as to whether it is at 
least as likely as not that any low back 
pathology is of service origin or whether it is 
at least as likely as not that any lumbosacral 
arthritis manifested within one year of service 
discharge in September 1971.   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

6.  The RO must issue an SOC, containing all 
applicable laws and regulations, on the issue of 
entitlement to service connection for 
hypertension.  The veteran should be advised of 
the time period in which to perfect his appeal.  
And if, and only if, a timely appeal is perfected 
as to this claim should the case be returned to 
the Board.  

7.  Also, readjudicate the remaining claims.  If 
the benefits sought on appeal remain denied, 
prepare a Supplemental SSOC and send it to the 
appellant.  Also, provide an appropriate period 
of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


